            Case 3:20-cv-00663-SB       Document 13         Filed 01/19/21   Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



CODY JOE JONAS,                                                        Case No. 3:20-cv-00663-SB

                Petitioner,                                                                ORDER

       v.

J. SALAZAR, Warden,

                Respondent.


MOSMAN, J.,

       Petitioner Cody Joe Jonas (“Jonas”), an individual formerly in custody at FCI Sheridan

(“Sheridan”), moved for entry of a preliminary injunction while housed at Sheridan (ECF No. 4).

Jonas alleged that his treatment in administrative segregation at Sheridan was causing irreparable

harm, and he requested a court order requiring Sheridan officials to give him access to a pen, the

law library, a radio, hygiene supplies, coffee, and food.

       After filing the motion for a preliminary injunction, Jonas filed a notice alerting the Court

that he is now housed at FCI Phoenix (ECF No. 9). Therefore, the preliminary injunctive relief



PAGE 1 – ORDER
           Case 3:20-cv-00663-SB      Document 13       Filed 01/19/21     Page 2 of 2




Jonas sought relating to his administrative segregation at Sheridan is now moot. Accordingly, the

Court DENIES AS MOOT Jonas’ motion for a preliminary injunction (ECF No. 4).1

       IT IS SO ORDERED.

                    19 day of January, 2021.
       DATED this _____


                                                    ~UJtl (Y) ~
                                                    _________________________
                                                    Michael W. Mosman
                                                    United States District Judge




       1
        In his motion, Jonas also sought a file-stamped copy of his petition, which the Court has
now provided. (See ECF No. 12.)
PAGE 2 – ORDER
